DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 ,12-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich, et al. (US PUB 2019/0031039, hereinafter Wunderlich) in view of Gadh, et al. (US PUB 2013/0179061, hereinafter Gadh), Fan et al. (USP 10,468,897 hereinafter Fan), Shimizu et al. (US PUB 2017/0259683, hereinafter Shimizu), and further in view of Pop et al. (NPL:  “State-of-the-art of battery state-of-charge determination” V Pop et al 2005 Meas. Sci. Technol. 16 R93, hereinafter Pop).
Regarding claim 1, Wunderlich teaches:
An apparatus for displaying environment-friendly vehicle information ([0032], disclosing a display device indicating electric vehicle information), comprising:
an energy source residual amount measuring device configured to measure a current energy source residual amount ([0030], disclosing a battery management system that regulates and monitors, i.e. measures, an energy storage device including state of charge, i.e. a current energy source residual amount)...
... a path generating device configured to set a path toward a destination ([0037], disclosing a navigation device, i.e. a path generating device, that generates a travel route, i.e. a path toward a destination);
a vehicle controller (Fig. 1, power control device 14) configured to, when electric power is supplied to an outside of a vehicle having the vehicle controller,… calculate a total power usable time period ([0042],[ 0045-0046], disclosing supplying power to an energy storage device external to the motor vehicle, i.e. to the outside, along a calculated travel route, determining a state of charge of the vehicles energy source, i.e. energy source residual amount, and calculating remaining usage range of the vehicle, i.e. a total power usable time period), and supply electric power to the outside of the vehicle when the vehicle travels along the path ([0042], [0045-0046], disclosing supplying power to an energy storage device external to the motor vehicle, i.e. to the outside, along a calculated travel route, determining a state of charge of the vehicles energy source, i.e. energy source residual amount, and calculating remaining usage range of the vehicle, i.e. a total power usable time period),… and the power supply allowable time period is a remaining amount of…electric power may be supplied to the outside of the vehicle while ensuring that the vehicle will reach the destination ([0022; 0045], disclosing calculating a surplus amount of energy not required to reach a destination) …; and
a display configured to display the total power usable time period and the power supply allowable time period ([0055]; Fig. 3, disclosing an output device that displays available charge ,
wherein the vehicle controller is configured to adjust usage of the electric power based on the total power usable time period and the power supply allowable time period ([0022], disclosing a blocking signal that stops supplying power externally, i.e. adjusts the usage of electric power, under certain conditions based on current state of charge and destination cost, i.e. a power usable time period and a power supply allowable time period), and…
…interrupt a supply of the electric power to the outside of the vehicle or turn off the vehicle ([0022], disclosing a blocking signal that prevents the user from surrendering too large a quantity of energy , i.e. stops the supply of electric power).
Wunderlich does not explicitly teach:
…a per-time energy source consumption;… 
…as the vehicle travels toward the destination,…
…wherein the total power usable time period is calculated based on the energy residual amount and the electric power supplied to the outside of the vehicle, and the power supply allowable time period is a remaining amount of time… (emphasis added)
…wherein the vehicle controller is configured to: determine whether there is a risk that the destination cannot be reached if the energy source continues to be used, based on the total power usable time period and the power supply allowable time period,
provide a notification to the user of the risk,…
However, in the same field of endeavor, vehicle control, Gadh teaches:
…a per-time energy source consumption ([0020], disclosing multiple processes of measuring the state of charge ,i.e. a current energy source residual amount, of a battery, i.e. an energy source, and "time-averaged current draw", i.e. per-time energy source consumption);…
wherein the total power usable time period is calculated based on the energy residual amount and the electric power supplied to the outside of the vehicle ([0094], disclosing knowing the capacity and state of charge for the battery, i.e. the energy residual amount, and the estimated discharge rate, i.e. the electric power supplied to the outside of the vehicle), and the power supply allowable time period is a remaining amount of time (see rationale below)…
provide a notification to the user of the risk ([0074], disclosing alerting the user, i.e. provide a notification, when the battery falls below a threshold, i.e. a risk that the vehicle will not reach a destination),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the battery management system taught by Wunderlich to include calculating a time-averaged current draw as taught by Gadh.  One would have been motivated to make this modification in order to calculate a remaining traveling range for a vehicle, as taught by Gadh (Gadh: [0020] discloses calculating a traveling range related to a state of charge of the battery using a time-averaged current draw, i.e. a per-time energy source consumption).  
Additionally, calculating a run time for a battery is well known in the art, as taught by Pop in section 5, pg. R101, (disclosing run-time as an estimated time that a battery can supply a charge under discharge conditions).  One of ordinary skill would understand that dividing the capacity of a battery by a time-average draw (see at least [0020] of Gadh) would result in a run-time period i.e. a total power usable time period, before multiplying by the average speed of a 
Furthermore, it would have been obvious to notify the user when the battery falls below a threshold.  One would have been motivated to make this modification in order to provide convenience to the user.
Furthermore in the same field of endeavor, electric vehicles, Fan teaches:
…as the vehicle travels toward the destination (Figs. 2A and 2B; Col. 4 and 5, disclosing wireless transfer of energy, i.e. from one vehicle to another or from one vehicle to the outside, as the vehicles are traveling in a direction, i.e. towards a destination)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the apparatus of Wunderlich to be applied while the vehicle was traveling, as taught by Fan.  One would have been motivated to make this modification in order to share power to another vehicle during a long journey, as described in Col. 1 of Fan, and therefore avoid the risk of either vehicle not reaching a destination.
Furthermore, in the same field of endeavor, vehicle-to-grid control, Shimizu teaches:
…wherein the vehicle controller is configured to: determine whether there is a risk that the destination cannot be reached if the energy source continues to be used, based on the total power usable time period and the power supply allowable time period ([0159], disclosing preventing the discharge of battery if it would cause insufficient charge to reach a destination, i.e. a risk that the destination will not be reached),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the blocking signal (i.e. the signal that stops supplying power externally, i.e. adjusts the usage of electric power, under certain conditions based on current state of charge and destination cost, i.e. a power usable time period and a power supply allowable time period) taught by Wunderlich to incorporate the risk calculation teachings of Shimizu.  One would have been motivated to make this modification in order to efficiently provide power to the grid while allowing the vehicle to reach a destination as taught by Shimizu in [0129] of Shimizu.
Regarding claim 12, modified Wunderlich teaches:
The apparatus of claim 1, wherein the display is configured to display the total power usable time period or the power supply allowable time period in a form of numbers, a graph, and a bar graph (Wunderlich: [0055]; Fig. 3, disclosing an output device that displays available charge volume, i.e. a total usable time period, and an electricity quantity to be delivered, i.e. a power supply allowable time period in the form of numbers and a bar graph. The examiner is interpreting the bar graph shown in Fig. 3 to be both a graph and a bar graph since a bar graph is a graph).
 Alternatively, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to include a separate graph displaying either a total 
Regarding claim 13, currently modified Wunderlich teaches:
The apparatus of claim 1...
Currently modified Wunderlich does not explicitly teach:
…further comprising:
a communication device configured to wirelessly transmit the total power usable time period or the power supply allowable time period to a mobile device.
However, in the same field of endeavor, Gadh teaches:
…further comprising:
a communication device configured to wirelessly transmit the total power usable time period or the power supply allowable time period to a mobile device ([0090], [0093-0094]; Fig. 3, disclosing a communication architecture, i.e. a communication device, that transmits information including battery state of charge, i.e. a total power usable time period, to a mobile device).
Transmitting vehicle information to a mobile device is well known in the art. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the apparatus taught by Wunderlich to include the communication architecture as taught by Gadh. One would have been motivated to make this modification in order to allow the mobile device to act as a "client portal" that provides information to the user in a convenient manner, as taught by Gadh in [0093].
Regarding claim 14, currently modified Wunderlich teaches:
The apparatus of claim 1...

...wherein the communication device is configured to transmit the total power usable time period or the power supply allowable time period to the mobile device via Bluetooth communication.
However, in the same field of endeavor, Gadh teaches:
...wherein the communication device is configured to transmit the total power usable time period or the power supply allowable time period to the mobile device via Bluetooth communication (Fig. 2, disclosing communication between the mobile device and the vehicle is done via Bluetooth communication).
Transmitting vehicle information to a mobile device is well known in the art. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the apparatus taught by Wunderlich to include the communication architecture as taught by Gadh. One would have been motivated to make this modification in order to allow the mobile device to act as a "client portal" that provides information to the user in a convenient manner, as taught by Gadh in [0093].
Additionally, the use of Bluetooth as a form of communication is well known in the art. It would have been obvious to one of ordinary skill to apply the known basic technique of Bluetooth communication to the known mobile device to transmit data to the user.
Regarding claim 18:
Claim 18 recites analogous language to claims 1 and 13 above, and is therefore rejected under the same premise.
Regarding claim 19:
Claim 19 recites analogous language to claim 1 above, and is therefore rejected under the same premise.
Furthermore, Wunderlich teaches:
A method for displaying environment-friendly vehicle information ([0001])…

 Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich in view of Gadh, Fan, Shimizu and Pop, and further in view of Baglino, et al. (US PUB 2017/0030728, hereinafter Baglino).
Regarding Claim 2, currently modified Wunderlich teaches:
The apparatus of claim 1,...
Currently modified Wunderlich does explicitly not teach:
...wherein the path generating device is configured to set the path while taking a closest charging station or gas station as the destination when the destination is not set.
However, in the same field of endeavor, vehicle navigation, Baglino teaches:
...wherein the path generating device is configured to set the path while taking a closest charging station or gas station as the destination when the destination is not set ([0023]; Fig. 1, element 124 and 130, disclosing generating a list of charging stations within the generated path and updating the path if it is determined the energy is insufficient, and automatically changes the path destination to be a charging station. Also [0049], disclosing choosing a charging station by default, i.e. when a destination is not set).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the path generating device, taught by Wunderlich, to set the path while taking a closest charging station as the default destination or as a waypoint 
Regarding claim 3, currently modified Wunderlich teaches:
The apparatus of claim 2, wherein when the vehicle is an electric vehicle (EV), the energy source is electric energy (Wunderlich: ([0001], disclosing storage of electrical energy and an electric vehicle) and the vehicle controller is configured to calculate a power consumption that is a consumption of electrical power supplied to the outside of the vehicle using an in-use current and an in-use voltage of the vehicle (Wunderlich: [0042], disclosing monitoring an energy quantity supplied, i.e. a consumption of electrical power, to an energy storage device external, i.e. to the outside, to the vehicle. Note: as one of ordinary skill in the art would know, power is calculated by P = I*V, which includes both an in-use current and in-use voltage).
Regarding claim 4, currently modified Wunderlich teaches:
The apparatus of claim 3, wherein the vehicle controller is configured to calculate path use energy that is electric energy necessary for the vehicle to travel along the path, and calculate usable energy that is energy remaining using current residual energy that is the current energy source residual amount and the path use energy ([0045], disclosing calculating a state of charge of an energy source in a vehicle, i.e. current residual energy, a distance to a destination and the required energy cost, i.e. path use energy, and the remaining energy in the energy source, i.e. usable energy).
Regarding claim 5, currently modified Wunderlich teaches:
The apparatus of claim 4, wherein the vehicle controller is configured to calculate the power supply allowable time period using the usable energy and the power consumption ([0045], .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich in view of Gadh, Fan, Shimizu and Pop, and further in view of Kim, et al. (US PUB 2015/0369619, hereinafter Kim).
Regarding claim 6, currently modified Wunderlich teaches:
The apparatus of claim 1, wherein when the vehicle is a hybrid electric vehicle (HEV) ([0029], disclosing the vehicle may be a hybrid motor vehicle)...
Currently modified Wunderlich does not explicitly teach:
...the energy source is a fuel and the vehicle controller is configured to calculate a total power usable time period using a current residual fuel amount that is the energy source residual amount and a per-time fuel consumption.
However, in the same field of endeavor, vehicle control, Kim teaches:
...the energy source is a fuel and the vehicle controller is configured to calculate a total power usable time period using a current residual fuel amount that is the energy source residual amount and a per-time fuel consumption ([0060-0062], disclosing a vehicle controller calculating a DTE (distance to empty), i.e. a total power usable time period, using fuel efficiency, i.e. the energy source is a fuel, (which uses a battery consumption in kilowatt hours, i.e. a per time fuel consumption), and the available energy in the battery, i.e. the current residual fuel amount).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the controller taught by Wunderlich to include calculating a fuel efficiency, as taught by Kim, in the event of the vehicle being a hybrid vehicle. 
Regarding claim 7, currently modified Wunderlich teaches:
The apparatus of claim 6, wherein the vehicle controller is configured to calculate a usable fuel amount (Gadh: [0020], disclosing multiple processes of measuring the state of charge, i.e. a usable fuel amount)...
Currently modified Wunderlich does not explicitly teach:
...using the current residual fuel amount and a path use fuel amount that is an amount of a fuel necessary for the vehicle to travel along the path.
However, in the same field of endeavor, vehicle control, Kim teaches:
...using the current residual fuel amount and a path use fuel amount that is an amount of a fuel necessary for the vehicle to travel along the path ([0060-0062], disclosing a vehicle controller calculating a DTE (distance to empty), i.e. a usable fuel amount, by using a the available energy of the battery, i.e. current residual fuel amount, and fuel efficiency (fuel efficiency is calculated by distance traveled per energy consumed in km/kwh, which is an amount of fuel necessary for the vehicle to travel along the path)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the controller taught by Wunderlich to include calculating a fuel efficiency, as taught by Kim. One would have been motivated to make this modification in order to notify the driver of the vehicle of a distance or time remaining corresponding to the remaining capacity of the energy source, as taught by Kim.
Regarding claim 8, currently modified Wunderlich teaches:
The apparatus of claim 7, wherein the vehicle controller is configured to calculate the power supply allowable time period ([0045], disclosing calculating a surplus of energy in kilowatt hours, i.e. the power supply allowable energy, which can be provided to an external storage)...
Currently modified Wunderlich does not explicitly teach:
...using the usable fuel amount and the per-time fuel consumption.
However, in the same field of endeavor, vehicle control, Kim teaches:
...using the usable fuel amount and the per-time fuel consumption ([0061], disclosing state of charge, i.e. a usable fuel amount, and a fuel efficiency, i.e. a per-time fuel consumption).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the controller taught by Wunderlich to include calculating a fuel efficiency, as taught by Kim, when calculating a surplus of energy, i.e. the power supply allowable energy. One would have been motivated to make this modification in order to notify the driver of the vehicle of a distance or time remaining corresponding to the remaining capacity of the energy source, as taught by Kim.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich in view of Gadh, Fan, Shimizu, and Pop, and further in view of Fasse, et al. (US PUB 2012/0239283, hereinafter Fasse).
Regarding claim 9: modified Wunderlich teaches:
The apparatus of claim 1, wherein... the energy source is a fuel, and the vehicle controller is configured to calculate a total power usable time period (cited above)...
Modified Wunderlich does not teach:
...using a current residual hydrogen amount that is the energy source residual amount and a per-time hydrogen consumption.
However, in the same field of endeavor, vehicle control, Fasse teaches:
...using a current residual hydrogen amount that is the energy source residual amount and a per-time hydrogen consumption ([0017], disclosing monitoring the storage capacity of the fuel cell storage, i.e. a current residual hydrogen amount, and hydrogen gas flow over a time period, i.e. a per-time hydrogen consumption).
As suggested by Fasse in [0017], algorithms and models for calculating the amount of hydrogen in a fuel cell and amount of hydrogen consumed over time is well known in the art. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the controller taught by Wunderlich to include monitoring of hydrogen amounts and consumption in the event that the vehicle is a hydrogen-based fuel cell vehicle. One would be motivated to make this modification in order to calculate a travel range for the vehicle, as taught by Fasse.
Regarding Claim 10, modified Wunderlich teaches:
The apparatus of claim 9,…
Modified Wunderlich does not teach:
…wherein the vehicle controller is configured to calculate a usable power consumption using the current residual hydrogen amount and a path use hydrogen amount that is an amount of a hydrogen necessary for the vehicle to travel along the path.
However, in the same field of endeavor, vehicle control, Fasse teaches:
…wherein the vehicle controller is configured to calculate a usable hydrogen amount using the current residual hydrogen amount and a path use hydrogen amount that is an amount of a hydrogen necessary for the vehicle to travel along the path. ([0020-0022], disclosing calculating actual available hydrogen fuel in the storage tank, i.e. the current residual hydrogen amount, and a fuel consumption value, i.e. an amount of hydrogen fuel necessary to travel along a path, and a distance to empty).
As suggested by Fasse in [0020], processes and techniques for determining an amount of hydrogen available and amount of hydrogen consumed over a distance are well known in the art. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the controller taught by Wunderlich to include calculating a path use hydrogen amount as taught by Fasse in the event that the fuel source is a hydrogen-based fuel cell. One would be motivated to make this modification in order to calculate a travel range for the vehicle, as taught by Fasse.
Regarding claim 11, modified Wunderlich teaches:
The apparatus of claim 10, wherein the vehicle controller is configured to calculate the power supply allowable time period (cited above in claims 10 and 5)...
Modified Wunderlich does not teach:
...using the usable hydrogen amount and the per-time hydrogen consumption.
However, in the same field of endeavor, vehicle control, Fasse teaches:
...using the usable hydrogen amount and the per-time hydrogen consumption ([0017], disclosing monitoring the storage capacity of the hydrogen fuel cell storage, i.e. a usable hydrogen amount, and hydrogen gas flow over a time period, i.e. a per-time hydrogen consumption).
As suggested by Fasse in [0017], algorithms and models for calculating the amount of hydrogen in a fuel cell and amount of hydrogen consumed over time is well known in the art. It .
Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich in view of Gadh, Fan Shimizu and Pop, and further in view of Krause, et al. (USP 8,718,844, hereinafter Krause).
Regarding claim 15, currently modified Wunderlich teaches:
The apparatus of claim 14,...
Currently modified Wunderlich does not teach:
...further comprising:
an alarm device configured to output an alarm through a horn or an emergency light when a final margin time at which the energy source is insufficient, based on the total power usable time period or the power supply allowable time period.
However, in the same field of endeavor, vehicle control, Krause teaches:
...further comprising:
an alarm device configured to output an alarm through a horn or an emergency light when a final margin time at which the energy source is insufficient, based on the total power usable time period or the power supply allowable time period (Fig. 4, element 409, 411; Col. 8, disclosing providing an audio or visual reminder to a user, i.e. an alarm through a horn or emergency light, when the remaining energy is not enough to reach a destination, i.e. a final margin time at which the energy source is insufficient).

Regarding claim 16, currently modified Wunderlich teaches:
The apparatus of claim 15,...
Currently modified Wunderlich does not teach:
...wherein the communication device is configured to transmit the final margin time information to the mobile device via wireless communication.
However, in the same field of endeavor, vehicle control, Gadh teaches:
...wherein the communication device is configured to transmit the final margin time information to the mobile device via wireless communication ([0074], disclosing sending an alert to a smart phone, i.e. a mobile device, when battery capacity falls below a threshold, i.e. final margin time information).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the communication device to include transmitting final margin time information along with the other information previously disclosed. One would have been motivated to make this modification in order to allow the mobile device to act as a "client portal" that provides information to the user in a convenient manner, as taught by Gadh in [0093].
Regarding claim 17, currently modified Wunderlich teaches:
The apparatus of claim 16, wherein the vehicle controller is configured to compulsorily stop supply of electric power to the outside or turn off the vehicle when the electric power is continuously supplied to the outside after the alarm of the final margin time (Wunderlich: [0022], disclosing a blocking signal that stops supplying power externally, i.e. stop supply of electric power to the outside, to prevent surrendering too large a quantity of energy, i.e. supplying enough energy to reach the final margin time).
Regarding claim 20:
Claim 20 recites analogous language to claims 1 and 15 above, and are therefore rejected under the same premise.
Furthermore, modified Wunderlich teaches:
The method of claim 19,...

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kudo et al. (US PUB 2018/0186246), disclosing a vehicle to grid discharge control method.
Lee et al. (US PUB 2012/0296512), disclosing a battery management system for an electric vehicle.
Cronie et al. (US PUB 2016/0129793), disclosing wireless electricity sharing between electric vehicles.
Schaffer et al. (US PUB 2020/0317084), disclosing calculating the remaining range an electric vehicle has while ensuring the vehicle can reach a target destination. See 
Gaither et al. (US PUB 2019/0009679), disclosing wired transfer of energy between electric vehicles while traveling to a destination.
Jammer (US PUB 2012/0271758), disclosing recharging electric vehicles in transit
Kamen et al (US PUB 2011/002567), disclosing sending a request to charge a vehicle during transit, and transferring electricity to the electric vehicle while moving.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664